Title: Thomas Jefferson Randolph to James Madison, 25 April 1830
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                     Edge hill
                                
                                April 25 1830
                            
                        
                        
                        Some time since Mr Brockenborough wrote to propose to sell his stone cutter to the University or to undertake
                            himself the steps of the rotunda at one dollar per foot the materials being furnished, payable one half in september next,
                            the other half the september following. This I understand from him is twenty five cents per foot cheaper than was offered
                            by a Philadelphia workman (Mr James Campbell.) and is I believe as cheap as it can be done: the steps being 18 [f] by 7 1/2:
                            the workman I know personally to be fully competent. added to Mr Brockenborough bill will be the expence of raising and
                            hauling the stone. It is certainly very desirable that the work should be completed. The funds of the University present
                            the only obstacle. It will be necessary for me to inform you that in carrying into effect the 11th resolution offered by
                            the committee of inspection and adopted by the board of visitors on the 20th of July last. The expense of the offices
                            directed to be erected was greater than anticipated by the board. Yourself and Genl[.] Cocke not having been present at that
                            meeting and not being acquainted with the reasons which governed the board in the adoption of that resolution and the
                            importance attached to it. I referred the difficulty to Mr Johnson and Mr Cabell and by their advice directed the building
                            to completed dividing their cost in three equal annual payments two of which become due in Sept 30. & 31. You may
                            be not be apprised that the commissioners appointed in Oldhams suit against the University have brought an account in his
                            favor of near $3,000 interests and costs added will probably should it be sustained, swell it to near $4,000. Under these
                            circumstances I would suggest a doubt of the propriety of the executive committee entering into a contract which would
                            involve an expense of from 800 to $1,000.
                        At the meeting I believe in 1828 the subject of diplomas was submitted to the consideration of the faculty.
                            The Chairman has had an engraving for them the plate of which with a number on parchment has cost $130.
                        
                            
                                
                            
                        
                    